Citation Nr: 1749759	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left forearm disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an increased disability rating for bilateral hearing loss, in excess of 0 percent (noncompensable) prior to October 23, 2009, in excess of 60 percent from October 23, 2009 to February 11, 2011, and in excess of 40 percent from February 11, 2011.

5.  Entitlement to an increased disability rating for dislocation of the left shoulder and brachial plexus tear (left shoulder disorder) in excess of 20 percent.

6.  Entitlement to an increased disability rating for a left ulnar nerve disorder in excess of 20 percent.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1978 to October 1984, and from August 1990 to May 1991.  The Veteran also had service in the Naval Reserves with a period of active duty for training (ACDUTRA) between March 20, 1994 and July 27, 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO in Manila, the Republic of the Philippines.  This case was previously before the Board in October 2010, where, in pertinent part, the issues on appeal were remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board either fully grants or remands the remaining issues on appeal, the Board need not address Remand compliance at this time.

The Veteran testified from Manila, the Republic of the Philippines, at Board hearings in July 2009 and February 2010.  The hearing transcripts have been associated with the record.  These hearings were conducted before multiple Veterans Law Judges (VLJ), which resulted in the October 2010 Board decision being a panel decision decided by three VLJs.  Since the issuance of the October 2010 Board decision, two of the aforementioned VLJs are no longer with the Board.  In a letter dated April 27, 2017, the Veteran was advised of the right to have another hearing before a new VLJ.  In a June 2017 response, the Veteran requested that a new hearing not be scheduled, and that the Board decide the matter at this time.

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In A.B., the U.S. Court of Appeals for Veterans Claims (Court) recognized that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  Id. at 39.

At the July 2009 Board hearing, the Veteran and representative advanced that, as to the issue of an increased disability rating for a left ulnar nerve disorder in excess of 20 percent, the Veteran would be satisfied with an award of a 30 percent disability rating.  Further, in a February 2010 Statement in Support of Claim, the Veteran stated that, as to the issue of an increased disability rating for a left shoulder disorder in excess of 20 percent, the Veteran would also be satisfied with an award of a 30 percent disability rating.  No subsequent statements by the Veteran indicate a desire to seek a disability rating in excess of 30 percent for either disability, the evidence does not suggest a rating in excess of 30 percent is warranted for either disability, and the Veteran has not indicated that any of the rating criteria for a rating in excess of 30 percent are met or approximated for either disability.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a skin disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Per a March 2014 Statement in Support of Claim, prior to the promulgation of a Board decision in the present appeal, the Veteran asked to withdraw the issue of an increased disability rating for bilateral hearing loss.

2.  The Veteran is currently diagnosed with spondylosis of the cervical spine, and the left forearm disorders of carpal tunnel syndrome and paracervical radiculopathy.

3.  During service the Veteran severely injured the left shoulder in a fall, which also injured the neck and left arm.

4.  The Veteran experienced "continuous" symptoms of spondylosis of the cervical spine and carpal tunnel syndrome of the left upper extremity since service separation.

5.  The paracervical radiculopathy of the left upper extremity is proximately due to or the result of the now service-connected spondylosis of the cervical spine.

6.  Since the Veteran's August 1997 stroke, the Veteran has used the left arm as the dominant arm.

7.  For the entire relevant rating period on appeal, from August 14, 2006, the service-connected left shoulder disability has more nearly approximated painful limitation of motion of the left arm, with painful flare-ups, midway between the side and shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating for bilateral hearing loss.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for spondylosis of the cervical spine have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for paracervical radiculopathy of the left upper extremity, as secondary to the now service-connected spondylosis of the cervical spine, have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2017).

5.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from August 14, 2006, the date of increased rating claim, the criteria for a 30 percent disability rating for the service-connected left shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2017).

6.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from August 14, 2006, the date of increased rating claim, the criteria for a 30 percent disability rating for the service-connected left ulnar nerve disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.69, 4.124a, Diagnostic Code 8516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Bilateral Hearing Loss Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per a March 2014 Statement in Support of Claim, prior to the promulgation of a Board decision in the present appeal, the Veteran asked to withdraw the issue of an increased disability rating for bilateral hearing loss.   

As the Veteran has withdrawn the increased bilateral hearing loss rating issue, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of an increased disability rating for bilateral hearing loss, and the issue will be dismissed.

Service Connection for Cervical Spine and Left Forearm Disorders

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

"Active military, naval or air service" includes periods of ACDUTRA during which an injury was incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 2014); 38 C.F.R. § 3.6 (2017).  Prior to the instant appeal, the Veteran was service-connected for a left shoulder disorder caused by an injury during the period of ACDUTRA from March 20, 1994 to July 27, 1995; therefore, the Veteran incurred an injury during active service and is entitled to veteran status for the period from March 20, 1994 to July 27, 1995.  See 38 U.S.C.A. §§ 101(10), (23) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(d) (2017).

Cervical spondylosis (as arthritis) and carpal tunnel syndrome are chronic diseases under 38 C.F.R. § 3.309(a).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1755 (32nd ed. 2012) (spondylosis is another name for degenerative spinal changes due to osteoarthritis).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issues of service connection for a cervical spine disorder and a left forearm disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that currently diagnosed cervical spine and left forearm disorders are related to a shoulder injury sustained during a period of ACDUTRA for which the Veteran subsequently received service connection for a left shoulder disorder.  Initially, the Board finds that the Veteran is currently diagnosed with spondylosis of the cervical spine, and the left forearm disorders of carpal tunnel syndrome and paracervical radiculopathy.  Such diagnoses can be found in the reports of the August 2011 VA neck examination and the April 2012 VA peripheral nerve examination.

Next, as noted above, service treatment records reflect that in August 1994 the Veteran fell and severely injured the left shoulder.  Subsequently, the Veteran was service connected for a left shoulder disability.  Throughout the course of this appeal, the Veteran has advanced also injuring the neck and left forearm in the same accident.  Review of the service treatment records reflects that after the injury the Veteran complained of symptoms such as pain, tingling, and numbness in the neck and left forearm.  Considering all the evidence of record, the Board finds that the Veteran injured both the neck and left forearm, in addition to the left shoulder, in the August 1994 falling accident during service.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of spondylosis of the cervical spine and carpal tunnel syndrome of the left upper extremity.  See 38 C.F.R. § 3.303(b).  While the service treatment records do not reflect that the Veteran was diagnosed with a specific neck and/or left forearm disorder during service, as discussed above, the Veteran did complain of, and sought treatment for, symptoms such as pain, tingling, and numbness in the neck and left arm.  Further, throughout the course of this appeal, both in testimony and in various other lay statements, the Veteran has consistently advanced having continuous neck and left arm symptomatology since service separation.  Review of the medical evidence of record reflects that the Veteran sought treatment for neck and left forearm symptoms for many years.

The Board notes that during the course of this appeal VA received various negative direct service connection opinions concerning both the neck and left forearm; however, the Board finds that the examination reports reflect that the VA examiners failed to adequately consider the Veteran's statements concerning both neck and left forearm symptomatology since service separation.  Further, the neck opinions appear to be based upon an assumption that the neck was not injured during the in-service fall.  As discussed above, the Board has weighed the evidence and found it likely that the Veteran's neck was also injured in the falling accident.  For these reasons, the Board finds the opinions to be of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The Veteran is currently diagnosed with spondylosis of the cervical spine and carpal tunnel syndrome of the left upper extremity.  During service the Veteran severely injured the left shoulder in a fall, and the evidence of record supports a finding that the neck and left arm were also injured in that fall.  During the course of this appeal the Veteran has advanced having neck and left arm disability symptoms since service, and the available medical evidence of record supports the Veteran's lay statements.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of cervical spine and left arm disorders since service separation that were later diagnosed as spondylosis of the cervical spine and carpal tunnel syndrome of the left upper extremity.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the neck and left arm during service and experienced "continuous" symptoms since service separation of spondylosis of the cervical spine and carpal tunnel syndrome of the left upper extremity.  As such, the criteria for presumptive service connection for spondylosis of the cervical spine and carpal tunnel syndrome of the left upper extremity under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis based on continuous post-service symptoms under 38 C.F.R. § 3.303(b), there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Concerning the diagnosis of paracervical radiculopathy of the left upper extremity, per the report from a December 2011 VA opinion, a VA examiner opined that the paracervical radiculopathy was caused by the diagnosed spondylosis of the cervical spine.  As the instant decision grants service connection for spondylosis of the cervical spine, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for paracervical radiculopathy of the left upper extremity, as secondary to the service-connected spondylosis of the cervical spine, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104.

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other cervical spine and/or left forearm disorders.  Where a veteran is diagnosed with multiple orthopedic disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the now service-connected cervical spine and left forearm disorders from any other cervical spine and/or left forearm disorders.  As such, the Board has attributed all disability symptomatology and functional impairment to the now service-connected disorders, and the RO should consider all of the Veteran's cervical spine and left forearm symptomatology and functional impairment when assigning initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for any other cervical spine and/or left forearm disorders.

Increased Left Shoulder and Left Ulnar Nerve Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The left shoulder disability is currently rated under Diagnostic Code 5201 for limitation of motion of the minor arm.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of both the major and minor arm at shoulder level, a 30 percent disability rating is warranted for limitation of motion of the major arm midway between side and shoulder level, while a 20 percent disability rating is warranted for the minor arm, and a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side, while a 30 percent disability rating is warranted for the minor arm.  Id.

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8716 (neuralgia). A disability rating of 10 percent disability rating is awarded for mild incomplete paralysis of the minor or major extremity.  A 30 percent disability rating is awarded for moderate incomplete paralysis of the major extremity, while a 20 percent disability rating is awarded for the minor extremity.  A 40 percent disability rating is awarded for severe incomplete paralysis of the major extremity, while a 30 percent rating is awarded for the minor extremity.  A 60 percent disability rating is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened), while a 50 percent disability rating is awarded for the minor extremity.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6.

Pursuant to 38 C.F.R. § 4.69 (2017), handedness for the purposes of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Throughout the course of this appeal, the Veteran has been rated as if the left upper extremity is the minor extremity.  

Per a November 1998 VA treatment record, the Veteran had a stroke in August 1997.  Review of all the medical and lay evidence of record conveys that, prior to August 14, 2005, one year prior to the date of increased rating claim, the Veteran began relying on the left upper extremity as the dominant/major extremity.  

Here, multiple examination reports have concluded that the Veteran is right-handed; however, nearly every report that makes such a determination discusses the Veteran's stroke, right-side weakness, and use of the left hand as the dominant extremity.  In March 2012, the Veteran underwent a VA general medical examination.  At that time, the VA examiner noted that the Veteran's August 1997 stroke resulted in the Veteran having to use the left side more than the right, and that, despite some weakness, the Veteran considered the left to be the dominant side "by necessity."  The VA examiner explained that the Veteran's right-side weakness was more severe than the left, and that the Veteran was forced to switch dominance to the left side.  In April 2012, the Veteran underwent a VA shoulder and arm examination.  At that time, although the VA examiner noted the right hand was dominant, the VA examiner explained that the Veteran used to be right-handed before switching to the left.  The Veteran performed most activities with the left hand, except for writing.

As to the issue of an increased disability rating for a left ulnar nerve disorder, during the entire relevant rating period on appeal, the Veteran was rated as 20 percent disabling for moderate incomplete paralysis of the minor extremity under Diagnostic Code 8516.  Per the above discussion, resolving all reasonable doubt in favor of the Veteran, the Board finds that since the Veteran's August 1997 stroke the left upper extremity has been the Veteran's major extremity; therefore, a 30 percent disability rating is warranted under Diagnostic Code 8516 from August 14, 2006, the date of claim for an increased rating for the service- connected left upper extremity ulnar nerve disorder.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8516.

Turning to the issue of an increased disability rating for the service-connected left shoulder disability, again, the Veteran has been rated under Diagnostic Code 5201 for limitation of motion of the minor upper extremity.  Per the above discussion, the Veteran is entitled to a rating for limitation of motion of the major extremity.  

The Board notes that changing the rating to limitation of motion of the major extremity will not result in an increase to the assigned rating unless the evidence reflects that the left upper extremity motion is at least limited to midway between the side and shoulder level.  Having reviewed all the relevant evidence of record, the Board finds that, for the entire relevant rating period on appeal, from August 14, 2006, the service-connected left shoulder disability has more nearly approximated painful limitation of motion of the left arm, with painful flare-ups, midway between the side and shoulder level.

Per the reports from the September 2007, May 2010, and April 2012 VA shoulder examinations, the Veteran has reported having flare-ups of pain.  After reviewing all the relevant evidence of record, lay and medical, including range of motion testing, the Board finds that, during a flare-up of pain, the service-connected left shoulder disability more nearly approximates painful limitation of motion of the left arm midway between the side and shoulder level; therefore, an increased disability rating of 30 percent for limitation of motion of the major extremity is warranted from August 14, 2006, the date of claim for an increased disability rating for the service-connected left shoulder disorder.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; DeLuca, 8 Vet. App. 202.

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to August 14, 2006, the date of increased rating claim, for the service-connected left shoulder and ulnar nerve disabilities.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating for either disability between August 2005 and August 2006.  As such, the appropriate effective date for the increased 30 percent disability ratings is August 14, 2006, the date of claim for increase.  See 38 C.F.R. § 3.400(o) (2017).

The appeal for increased disability ratings for the service-connected left shoulder and ulnar nerve disabilities is fully granted in this Board decisio,n.  As discussed above, in various statements during the course of this appeal the Veteran advanced that 30 percent disability ratings would satisfy both the left shoulder and left ulnar nerve rating issues on appeal; thus, this is a full grant of the benefits sought on appeal as to these issues.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the waiver of the remaining aspects of the appeal for increased disability ratings was knowing, intelligent, and consistent with the evidence of record.

Because 30 percent increased disability ratings for left shoulder and left ulnar nerve disorders were granted for the period from August 14, 2006, the date of claim, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed higher disability ratings in excess of 30 percent.  See 38 C.F.R. § 20.204 (2017) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 30 percent for either the left shoulder and/or left ulnar nerve disorders is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Referral Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left shoulder and left ulnar nerve disorders.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

As discussed above, concerning the appeal for increased disability ratings in excess of 20 percent for left shoulder and left ulnar nerve disabilities, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed disability ratings in excess of 30 percent for the two service- connected disabilities.  As such, the full grant of benefits for the service-connected left shoulder and left ulnar nerve disabilities for the relevant rating period in this case also effects withdrawal of any extraschedular rating considerations.  See 
38 C.F.R. § 20.204.  For these reasons, any questions of an extra-schedular disability rating for left shoulder and left ulnar nerve disabilities are also rendered moot with no remaining questions of law or fact to decide.  The issue of entitlement to a TDIU is addressed below.


ORDER

The appeal for an increased disability rating for bilateral hearing loss, in excess of 0 percent (noncompensable) prior to October 23, 2009, in excess of 60 percent from October 23, 2009 to February 11, 2011, and in excess of 40 percent from February 11, 2011, is dismissed.

Service connection for spondylosis of the cervical spine is granted.

Service connection for the left forearm disorders of carpal tunnel syndrome of the left upper extremity and paracervical radiculopathy of the left upper extremity is granted.

An increased disability rating for the service-connected left shoulder disability of 30 percent from August 14, 2006, and no earlier, is granted

An increased disability rating for the service-connected left ulnar nerve disability of 30 percent from August 14, 2006, and no earlier, is granted



REMAND

Service Connection for a Skin Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An opinion based upon an inaccurate factual premise has no probative value.  Reonal, 5 Vet. App. at 461.

Service treatment records reflect that during service the Veteran was treated for a variety of skin problems including warts, cysts, and acne vulgares.  Further, at the February 2010 Board videoconference hearing, the Veteran testified that during service various skin problems would manifest that the Veteran would self-medicate.  In other statements made by the Veteran during the course of this appeal, the Veteran specifically advanced having recurring rashes both prior to, at the time of, service separation that would continuously reappear from service separation to the present.

In March 2011, the Veteran received a VA skin examination.  Per the examination report, the VA examiner opined that it was less likely as not that a currently diagnosed skin disorder was related to service because the current disorder had a different etiology than that of the in-service warts and cysts.  In a March 2017 Informal Hearing Presentation (IHP), the Veteran's representative argued that this opinion was inadequate as the VA examiner did not address other relevant evidence, such as the in-service treatment for acne vulgares and the Veteran's lay statements concerning rashes.  The Board remands for a new VA skin examination that is based on an accurate factual history.

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  38 C.F.R. § 4.16(a), (b) (2017).

In March 2012, the Veteran received a VA examination to assisting in determining whether the service-connected disabilities alone were so disabling as to render the Veteran unable to obtain or maintain substantially gainful employment.  At the conclusion of the examination, the VA examiner assessed that, while the Veteran was unable to obtain or maintain substantially gainful employment, it was due to a combination of service-connected and non-service-connected disabilities.  As the Veteran has been granted service connection for both cervical spine and left arm disabilities in the instant decision, the Board finds remand for a new TDIU examination is warranted at this time.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from May 2016.

Accordingly, the issues of service connection for a skin disorder and a TDIU are REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for skin disorders and all service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's skin disorders and service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's skin disorders and service-connected disabilities, not already of record, for the period from May 2016.

3.  Schedule the Veteran for a VA skin examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed skin disorder had its onset during a period of active service, including as due to in-service treatment for warts, cysts, and acne vulgaris?  In rendering this opinion, the VA examiner should also consider the Veteran's statements that during service rashes would manifest that the Veteran would self-treat, and which continue to manifest to this day.

4.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render the Veteran unable to perform physical and/or sedentary work.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then, readjudicate the issues of service connection for a skin disorder and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


